In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County *452(Golden, J.), dated May 30, 1995, which denied its motion for summary judgment dismissing the complaint.
Ordered that the appeal from the order is dismissed, with costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in the action (see, Dickson v Fantis Foods, 235 AD2d 452 [decided herewith]; Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]). Miller, J. P., Sullivan, Altman and Goldstein, JJ., concur.